 130DECISIONS OF NATIONAL LABOR RELATIONS BOARD9.The aforesaid unfair labor practices are unfair labor practices affecting com-merce, within the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication.]APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL bargain collectively, upon request, with United PackinghouseWorkers of America, Local 78, CIO, as the exclusive representative of all theemployees in the bargaining unit described herein, with respect to rates of pay,wages, hours of employment, or other conditions of employment, and if anagreement is reached, embody it in a signed contract.The bargaining unit is:All production and maintenance employees in our Carpinteria establish-ment, excluding all clerical employees, guards, professional employees,and supervisors as defined in the National Labor Relations Act.WE WILL NOT by so failing or refusing to bargain, or in any like manner,interfere with, restrain, or coerce our employees in the exercise of their rightof self-organization, to form, join, or assist any labor organization, to join orassistUnited Packinghouse Workers of America, Local 78, CIO, to bargaincollectively through representatives of their own choosing, and to engage inconcerted activities for the purposes of collective bargaining or other mutualaid or protection, and to refrain from any or all of such activities except tothe extent that such rights may be affected by an agreement requiring member-ship in a labor organization as a condition of employment, as authorized inSection 8 (a) (3) of the National Labor Relations Act.CARPINTERIA LEMON ASSOCIATION,Employer.Dated----------------By----------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.Seaboard Lemon AssociationandUnited Fresh Fruit & Vege-tableWorkers Union,LIU #78, CIO.Case No. 21-CA-1948.April 13, 1955DECISION AND ORDEROn November 23, 1954, Trial Examiner Herman Marx issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices within the meaning of Section 8 (a) (1) and (5) ofthe Act and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a brief.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in112 NLRB No. 21. SEABOARD LEMON ASSOCIATION131the case and hereby adopts the findings,conclusions,and recommenda-tions of the Trial Examiner.'ORDERUpon the entire record in the case and pursuant to Section 10 (c)of the National Laoor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Seaboard LemonAssociation, and its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Refusing to bargain collectively with United PackinghouseWorkers of America, Local 78, CIO, as the exclusive representative ofall the Respondent's production and maintenance employees at its Ox-nard, California,establishment,excluding clerical employees,guards,professional employees, and supervisors as defined in the Act.(b) In any like or related manner interfering with, restraining, orcoercing is employees in the exercise of the right to self -organization, toform labor organizations, to join or assist United Packinghouse Work-ers ofAmerica, Local 78, CIO, or any other labor organization, tobargain collectively through representatives of their own choosingand to engage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, and to refrain from any orall such activities except to the extent that such right may be affected byan agreement requiring membership in a labor organization as a condi-tion of employment, as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action, which the Board finds willeffectuatethe policies of the Act :(a)Upon request, bargain collectively with United PackinghouseWorkers of America, Local 78, CIO,as the exclusive representative ofall the employees in the above-described appropriate unit, and if anunderstanding is reached embody such understanding in a signedagreement.(b)Post at its establishment in Oxnard, California, copies of thenotice attached to the Intermediate Report marked "Appendix A." 2Copies of the notice, to be furnished by the Regional Director for the'We findno merit in the Respondent's argumentthat itsrefusal tobargain with theUnion on and after 'larch 23, 1954, butduringthe certification year, was justified by theallegations of the einplovees'petition repudiatingthe UnionSeeRay Brooks v N L R B ,348, U S 96 ,N L It B v Henry Heide,liac,219 F 2d 46 (C A2) ; PlasticAge Com-pany, etal , ]1l NLRB 121See alsoiicxton FurnitureCompany,111 NLRB 342We note that the certificationwas issuedon November 13, 1953, andnot on the cor-respondingdate in 1954as theTrial Examiner inadvertently foundh'oithe raisons set forth inSantaClara Lemon Association,112 NLRB93,we findthat the Regional Director,in amendingthe certificateto substitute the Unions new name,did notact arbitrarilyor capriciously.s There shall be substitutedfor thewords"The Recommendations of a Trial Examiner"the words"A Decision and Order." In the event thatthis Order is enforcedby decreeof a United States Courtof Appeals,there shall be substituted for the words"Pursuantto a Decision and Order" the words "Pursuant to a Decreeof theUnited States Court ofAppeals, Enforcing an Order."369028-56-vol. 112-10 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDTwenty-first Region, shall, after being signed by the Respondent's rep-resentative, be posted by the Respondent immediately upon receiptthereof and maintained by it for sixty (60) consecutive days thereafterin conspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by the Re-spondent to insure that said notices are not altered, defaced, or coveredby any other material.(c)Notify the Regional Director for the Twenty-first Region inwriting, within ten (10) days from the date of this Order, what stepsthe Respondent has taken to comply herewith.MEMBER LEEDO-11 took no part in the consideration of the aboveDecision and Order.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEOn March 29, 1954, United Fresh Fruit & Vegetable Workers Union, LIU #78,CIO (designated below as LIU), filed a charge with the National Labor RelationsBoard (referred to herein as the Board) against Seaboard Lemon Association (de-scribed below as Seaboard or the Respondent)Based upon the charge, the GeneralCounsel for the Board issued a complaint on May 28, 1954, alleging that Seaboardhad engaged in and is engaging in unfair labor practices within the meaning of theNational Labor Relations Act, as amended (61 Stat 136-163), referred to herein asthe Act.Copies of the charge and complaint have been duly served upon theRespondentWith respect to the alleged unfair labor practices, the complaint, in substance, al-leges that LIU, a labor organization, was certified by the Board on November 13,1953, as the representative of a unit of the Respondent's employees appropriate forthe purposes of collective bargaining; that after employees had submitted to theRespondent "a petition denouncing" LIU, the Respondent, in violation of Section 8(a) (1) and (5) of the Act, on or about March 25, 1954, refused to bargain collec-tively with LIU as the representative of the said employees, and thereafter refusedso to bargain, that, on or about April 5, 1954, the Respondent "granted wage in-creases to substantially all of its employees in the above-mentioned unit," withoutconsultation with LIU, thus violating the said sections of the Act.The Respondent filed an answer which, in material sum, admits the certification ofLIU, but denies the commission of any unfair labor practices.The answerallegesaffirmatively that the individuals in the unit are "agricultural laborers" and thus"exempt from the . .. Act", that on or about March 23, 1954, the Respondent wasserved with a petition signed by a majority of the said employees, stating that becauseof "threats,misrepresentations and false promises previously made to them" byLIU, "they no longer desired to be represented by said Union", that the petition "in-structed" the Respondent "to discontinue immediately all bargaining or other dealingson behalf of said employees" with LIU, that the "said employees stated that they de-sired to be represented by the Employees' Committee named in the said petition," andrequired the Respondent "to recognize said Employees' Committee as their bargain-ing representative", and that after the service of the petition, the Respondent refusedto bargain with LIU "and did thereafter grant a wage increase pursuant to its estab-lished policy of paying wage rates comparable to the highest in citrus packing in thearea." 11 The answer also includes allegations that LIU "is defunct, insolvent, and inopera-tive"; that its officers were removed from office on or about March 1, 1954; that LIUhas no "resources, personnel or facilities with which to represent any employees or anygroup of employees", and that in charging the Respondent with a refusal to bargain,both the National Labor Relations Board and LIU are abridging rights guaranteed to theemployees by Section 7 of the Act, and "are coercing the [Respondent] to act in violationof Section 8 (a) (]) of the Act" I have not set forth these allegations in the body ofthe report because they require no discussion in connection with findings.Even if oneignores the question of their materiality, the record is barren of any evidence to support SEABOARD LEMON ASSOCIATION133Pursuant to notice duly served by the General Counsel upon all other parties, ahearing was held on October 4 and 5, 1954, before me, as duly designated TrialExaminer, at Oxnard, California.The General Counsel and the Respondent wererepresented by counsel.LIU was not represented.All parties were given a fullopportunity to be heard, examine and cross-examine witnesses, adduce evidence, filebriefs and proposed findings of fact and conclusions of law, and present oral argu-ment.The General Counsel presented oral argument after the close of the evidence.He has not filed a brief or proposed findings and conclusions.The Respondentwaived oral argument, but has filed a brief which has been read and considered.The General Counsel made a motion during the hearing, opposed by the Re-spondent, to amend the complaint to the effect that on or about July 1, 1954, LIU"was taken over and absorbed" by United Packinghouse Workers of America, Local78, CIO (also referred to below as the Packinghouse Workers), and that on Sep-tember 21, 1954, the Acting Regional Director for the Twenty-first Region of theBoard amended the certification by substituting the Packinghouse Workers for LIUas the certified bargaining representative of the unit mentioned above.The motionwas granted. I also granted a motion by the Respondent to amend its answer to theeffect that it denies the allegations added to the complaint, as set out above.Counsel for 5 employees, styled the Employees' Committee, appeared at the hearingand presented a motion, supported by an affidavit of 1 of the group, described there-in as"Chairman of the Employees' Committee."The affidavit contains averments(to which later reference will be made) of alleged misconduct by LIU; states, amongother things, that the Employees' Committee represents a majority of Seaboard'sproduction and maintenance employees; requests leave to intervene in this proceeding,and seeks dismissal of the complaint.The motion was denied.2IJURISDICTIONThe Respondent has its principal place of business at Oxnard, California, and isengaged there in the packing and processing of citrus fruits. It sells its productsthrough a "selling agent," but engages directly in the loading and shipment of itsproducts.During the year immediately preceding the hearing, the Respondentshipped fruit valued in excess of $175,000 from within the State of California topoints outside thereof.The Respondent is, and has been at all times material to thisproceeding, engaged in interstate commerce within the meaning of the Act.TheBoard has jurisdiction of this proceeding.11,THE LABOR ORGANIZATIONS INVOLVEDOn April 2, 1954, and atall times materialto this proceeding prior thereto, UnitedFresh Fruit & Vegetable Workers Union, LIU #78, CIO, admitted to membershippersons employed in fruit packing establishments, such as the one operated by theRespondent; existed for the purpose of dealing with employers, such as the Re-spondent, concerning wages, rates of pay, hours of employment, and conditions ofwork; and wasa labor organizationwithin themeaning ofthe Act.3United Pack-them, and some, at least, such as the claim that the bringing of the charges abridges therights of employees and is "coercing" the Respondent to violate the Act, are obviouslywithout merita Although reasons for denial of the motion are set forth in the record, it may also benoted here that the Employees' Committee concededly has no contractual rights whichmay be affected by this proceeding, that there is no issue in this proceeding that the Re-spondent unlawfully assisted or supported the Employees' Committee ; that the group doesnot dispute that the Board certified LIU as the employees' representative; and that sincethe charges and complaint were filed against the Respondent, and not the Employees' Com-mittee, the latter has no standing to seek their dismissal.Moreover, the interventionsought is, in a realistic sense, tantamount to an effort to secure decertification of LIU.Both the Act and the Board's Rules and Regulations make provision for the filing by em-plovees of a petition for decertificationWithout passing on the question whether sucha petition would lie within a year following the certification, the fact is that any questionof decertification should be tested in a proceeding provided for that purpose and not inthis one3The finding made above does not intend any implication that LIU was not a labororganization after April 2, 1954As the Geneial Counsel, for reasons that will appear,seeks an order that the Respondent bargain with the Packinghouse Workers, and not LIU,no finding need be made concerning LIU's current statusThe material point to bear inmind is that LIU was a labor organization within the meaning of the Act at the time ofits certification and on the occasions in March and April 1954 when the Respondent, aswill appear, refused to bargain with it. 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDinghouseWorkers ofAmerica, Local 78, CIO,admits to membership persons em-ployed in fruit packing establishments,such as the one operatedby theRespondent;exists for the purpose of dealing with employers,such as the Respondent,concern-ing wages,rates of pay,hours of employment,and conditions of work; and is a labororganization within the meaning ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The certification and appropriate unitOn November 13, 1954, the Board, through the Regional Director for its Twenty-first Region,certified LIU as the collective-bargaining representative of a unit ofemployees defined as follows- "All production and maintenance employees of theEmployer's[Respondent's]Oxnard establishment,excluding all clerical employees,guards, professional employees, and supervisors as defined in the National LaborRelations Act."The employees in the unit described above are engaged in the Respondent's estab-lishment in washing, grading,and packing citrus fruits,loading them into freightcars, and shipping them.The Respondent makes no claim that it grows the citrusproducts on which these operations are performed.On the contrary, it asserts initsanswer that it is a cooperative association of growers;that it"hired the laborwhich harvested, washed, graded and packed the citrus fruits grown in the grovesof its members";and that"costs for such services are allocated to and paid by eachmember on a per-box basis from the proceeds from the sale of each member's citrusfruits."As stipulated at the hearing,the persons employed in the harvesting opera-tions are not included in the unit described above, and those who are so includeddo not engage in harvesting activities.Although the Respondent concedes the issuance of the certification and, as willappear, engaged in bargaining negotiations with LIU as the representative of theproduction and maintenance employees,the Respondent now advances the claimin its answer that these individuals are "agricultural laborers"; and are therefore, not`.employees"within the meaning of Section 2(3) of the Act.The Respondent'sposition thus appears to be that the production and maintenance employees may notconstitute a unit appropriate for bargaining purposes.The claim is without merit.}Ifind that the unit in connection with which the certification was issued, as de-scribed above,isappropriate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act.B. The bargaining negotiations and refusals to bargainAfter the issuance of the certification,LIU and the Respondent,through theirrespective representatives,held a series of bargaining meetings concerning the em-ployees in the unit.The first meeting was held on January 19,1954.On thatoccasion LIU submitted written contract proposals to the Respondent.The pro-posals need not be set forth in detail.For present purposes,topical identificationof some will suffice.The proposals included terms dealing with wages,recognition,union security,representation,grievances,arbitration,prohibition of strikes and lock-outs, seniority,and hours of work. The proposals were read and there was someexploratory discussion,including"some questions"by the management represent-atives on the subject of wages.(The record does not state what the "questions"were,nor what answers were given.)No agreement was reached.The Unionrequested that Seaboard submit counterproposals"in full" and the Respondent re-plied that the request "would be taken under consideration "Bargaining meetings were held thereafter on January 29, February 5, 18, and 25,and March 17 and 25.As the General Counsel makes no claim that the Respondentrefused to bargain prior to the last meeting,a brief summary will suffice to describethe negotiations at the six meetings following the session of January 19.Duringthe course of the six meetings,the Respondent submitted counterproposals (whichneed not be described in detail)on the subjects of recognition,representation, unionsecurity, arbitration,grievances,prohibition of strikes and lockouts,and seniorityThese subjects were also discussed.Counterproposals were submitted on what one49,CC TVP McDonald Corporation,83 NLRB427 ;Ctowon Crest Fruit Corporation,90NLRB422,Imperial Garden Growers,91 NLRB 1034;Stokely-Van Camp,Inc,102 NLRB1259 ,Title River CooperatiieGin,Jac,102 NLRB1.523,Dofemeyer Bros,101 NLRB 205I do not pass on the question of the applicability of the exemption to individuals employedin the processing,loading, and shipment of agricultural products grown by their employer.-That question is not presented here. SEABOARD LEMON ASSOCIATION135of the union's negotiators termed a "piecemeal basis,"and at the meetings of January29 and March 17, the union in effect repeated the request made at the first meetingfor the submission of counterproposals"in full,"asserting onMarch 17 that thesubmission of counterproposals"on a piecemeal basis made it very difficult for us toarrive at a decision and to make agreements."Seaboard's response was that "thiswas the manner in which they intended to continue their negotiations."Duringthe course of the meetings,tentative agreement was reached with respect to thesubjects of recognition,representation,some aspects of seniority,arbitration, griev-ances, and prohibition of strikes and lockouts.There was no bargaining with respectto the subject of wages and a number of other proposals submitted at the firstmeeting.bSeaboard'smanager, Clarence Sewell,and its attorney,Ivan G.McDaniel, wereamong the Respondent's representatives at the meeting of March 25 which, like theothers,was held at Seaboard'soffice.After discussion had been under way forabout an hour,Sewell was called from the meeting and went into an outer officewhere he was served with a document by a uniformed constable.Bearing the caption "Petition,"and addressed to Seaboard,6the document,to whichthe names of 50 individuals were appended,stated, among other things."You arehereby notified that the undersigned,constituting a majority of the employees ofSeaboard Lemon Association,no longer wish to be represented by the Union, LocalNo. 78, C.I.0. [meaning LIU], and we hereby revoke any and all authority of saidLocalto represent us in any manner pertaining to our employment on the groundsthat our consent and support of said Union was obtained by threats,misrepresentationsand promises.....The petition then proceeded to describe various alleged in-stances of"threats,misrepresentations and promises," and stated that"in lieu of theUnion," the signatories had selected five individuals(whose names are among thoseappended to the petition)as a committee with exclusive authority to represent them"in all labor management matters and in all bargaining matters."Upon receipt of the petition,Sewell called McDaniel out of the meeting and toldthe latter about the document.McDaniel instructed Sewell to determine by referenceto the payroll whether the names on the petition were those of individuals in Sea-board's employ.McDaniel then informed the union representatives that "the manage-ment had been presented with a petition which listed the names of a majority of theemployees requesting that the management cease bargaining with the union",and thatSeaboard"intended to check the petition"and would notify the Union as to themanagement's decision.A union representative,Syd Rose, replied that "the unionhad no objection to the checking of the petition";that "this was not the first time thatithad happened in the lemon houses"; that the Union's position,"as in the other in-stances" was that the Union had been certified by the Board;and that the certifica-tionwas"stillvalid."Rose then requested that negotiations continue"while he[McDaniel] investigated this petition and its validity."McDaniel refused to continuethe negotiations,and the meeting adjourned.Sewell compared the names on the petition with Seaboard's payroll and determinedthat the names of those on the petition were those of individuals in the Company'semploy, and that the persons whose names were appended to the petition constituteda majority of Seaboard's employees.The evidence does not establish when this com-parison was made, although the record suggests that it was made at some point beforeMarch 29.McDaniel wrote a letter to Rose onMarch 29,1954, stating that the signatures onthe petition had "been checked,and all appear to be genuine";that"we have foundno evidence of any activity on the part of management in connection with the peti-tion";and that the management would"be required to recognize the petition to theextent required by law."Rose replied by letter on the following day, stating,among other things, that thecertificationwas "still valid,"and that a refusal by the management to continuebargaining was a violation of the Act.The letter closed with a request "for resump-tion of collective bargaining at the earliest possible moment."The evidence does notestablish whether McDaniel replied to this letter.In any event, it is clear that bar-gaining negotiations were not resumed.6 The other proposals on which there were no negotiations dealt with the subjects ofcheckotis, transportation, "men in the armed forces," leaves of absence, vacations, hoursand overtime, duration of the agreement, combination jobs, working conditions, safety,insui ante, and pensionsThe document is also addressed to the Los Angeles Regional Office of the BoardThereisno evidence that the document was ever sent to, or served upon, the Board or any ofits representatives. 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDThere is no doubt that the Respondent refused to bargain with LIU, with respectto rates of pay, wages, hours of employment, and other conditions of employment, fromand after the time, on March 25, 1954, when the petition was served upon it.7The basic question is whether the Respondent could lawfully refuse to bargain becauseof the petition.The certification of LIU was in effect a pronouncement by the Board, based upon theresults of a representation election, that LIU was the duly elected representativeof the employees in the bargaining unit.The Board has repeatedly held that "acertified union's majority status, in the absence of unusual circumstances, is con-clusively presumed to continue for one year following certification"(Genesee FoundryCompany, Incorporated,109 NLRB 1253).8 The principle affords bargaining rela-tionships a reasonable opportunity to function, is rooted in the need for stability inbargaining relations, and has been approved by the weight of judicial authority.9Bearing the rule in mind, inasmuch as the refusal to bargain occurred only about41/2months after the certification, the Respondent can justify its refusal only if itestablishes the existence of "unusual circumstances."In support of its claim that "unusual circumstances" are present, the Respondentstresses the affidavit attached to the motion for intervention on behalf of the Em-ployees' Committee, and in so doing, proceeds upon a manifestly erroneous con-ception of probative evidence.The affidavit incorporates the allegations of thepetition by reference, and, among other things, states, in addition, that the Unionrepresented before the election that its management was "sound and dependable"and had "plenty of money," and then makes the claim (upon hearsay) that officersof the Union have been removed and that the organization "is in financial difficultiesand may be insolvent."The Respondent, in its brief, takes the singular positionthat because the motion for intervention was denied, "the question of `unusual cir-cumstances' must be decided upon the basis of the facts set forth" in the affidavitand an offer of proof made by the movant "in support thereof." In short, the Re-spondent treats the affidavit as probative evidence of the alleged facts of which itspeaks, and asserts that these are "unusual circumstances." It may be noted, in thefirst place, that the affidavit was offered by the General Counsel as part of what isconventionally referred to in these cases as the "formal file" which consists of thepleadings,motions, proofs of service, and related documents.Counsel for themovant was clearly informed, and agreed, that the affidavit, the exhibits, and a cer-tain statement he made, would stand "as an offer of proofin support of the motion."[Emphasis supplied.]The record makes abundantly clear that the affidavit and mo-tion were received as part of the "formal file" in the case, and that the offer of proofwas received as bearing on the motion and for no other purposes.10 Second, theaffidavit is clearly not probative evidence of what it purports to describe.To baseany findings on it would violate elementary rules of decisional propriety.Finally, itdoes not quite appear why the "question of `unusual circumstances' must be decidedupon the basis of the facts set forth" in the affidavit and the movant's offer of proof"in support thereof."So far as the record shows, there was nothing to prevent theRespondent from calling the affiant as its witness and to subject the allegations hemakes in the affidavit to the test of examination and cross-examination.The Re-spondent offers no explanation for its failure to call the affiant, nor for that matterdoes the Respondent explain why it called none of the 50 individuals, whose namesare appended to the petition, to support by sworn testimony any of the charges madetherein.The nub of the matter is that the record is barren of any probative evidence7 The Respondent's brief concedes that it refused "to bargain with the union after theemployees' petition was served upon it."8 See, alsoLiftTrucks, Inc,75NLRB 998 ;The Belden Bi ickCo , 83 NLRB 465 ;Kimberly-Clark Corp,61 NLRB 90,JasperWoodProducts Company, Inc,72 NLRB 1306 ;andCarson Pirie Scott & Company,69 NLRB 935° See N. L R. Bv Sanson Hosiery Hills, Inc ,195 F 2d 350 (C A 5) and N L P B.v Ray Brooks,204 F 2d 899 (C A 9), cert granted 347 U. S 916. and cases cited in bothdecisionsTheBrooksdecision contains a comprehensive review of the reasons for therule, and of the authoritiesThe Respondent relies upon two decisions to the contrary bythe Court of Appeals for the Sixth Circuit, namely,Hid-Continent Petroleum Corp. v.N L. RB , 204 F. 2d 613 andVulcan Forging Co. v N L R B ,188 F 2d 927. Apartfrom the fact that I respectfully disagree with these decisions, I deem myself bound bythe contrary position of the Board which, as already noted, has been approved by the_weight of judicial authority.10 It is also plain thatsincethe motion for interventionwas denied,the movant hadno standing to make an offer of proof bearing on the merits of this proceeding,as distin-guished from an offer "insupport of the motion." SEABOARD LEMON ASSOCIATION137to supportthe allegationsof "threats,misrepresentationsand promises," and it wouldbe quite improper to treat them as proven "facts," as the Respondent appears to doin its brief.The Respondent argues that it had no alternative except to treat the charges againstLIU in the petitionas "unusualcircumstances "However, the evidence does notestablish that the charges were the motivating factor in the discontinuance of nego-tiations.What McDaniel told the Union's representatives on March 25 was thatthe management had received a petition from a majority of the employees "request-ing that the management cease bargaining with the union" and that Seaboard in-tended "to check the petition "But it is evident that what he meant by checkingthe petition was not an investigation of the truth or falsity of charges, but whetherthose listed in the petition constituted a majority of the employees.That that iswhat he meant is made manifest by his instructions to Sewell.As Sewell describedthese in his testimony, McDaniel told him to "check it [the petition] to see if thenames were the proper names upon it, to check our payrolls against the name," andwhat Sewell did in that regard, according to his own testimony, was to compare thenames on the petition with the payroll and make a determination that those listedin the petition were in Seaboard's employ and constituted a majority of the em-ployees.Significantly, also,McDaniel's letter of March 29 says nothing about aninvestigation into, or a belief in, the charges. It is fairly evident from McDaniel'sletter, particularly against the background of his instructions to Sewell, that what theRespondent meant by checking into the petition was simply to determine whetherthose who had put their names to it constituted a majority of the employees.It is clear, as the Respondent in effect concedes in its brief, that it filed no objectionsto the conduct or results of the election.The Respondent argues that the nature ofthe charges in the petition was such that it "could not possibly have been discovered"within the 5-day period prescribed by Section 102.61 of the Board's Rules and Reg-ulations for the filing of objections.This is a statement unsupported either by theevidence or by the Board's experience with the many cases in which it has consideredobjections filed within the time prescribed by Section 102.61.The Respondent offeredno proof to show that it had no knowledge before the election, or within 5 daysthereafter, of grounds for objections.Nevertheless, the practical effect of what the Respondentisseekinghere is anullification of the results of the election, and in a manner not prescribed by theBoard's Rules and Regulations.For reasons already stated, the disavowal, withoutmore, of a certified union, within a year after certification, by a majority of theemployees is insufficient to defeat the Union's majority status.Thus the Respondentmust stand or fall on the fact that the disavowal was coupled in the petition withcharges of misconduct against LIU. In that connection, it is well to bear in mindthat the Respondent produced not 1 of the 50 persons whose names are appendedto the charges; that the record is barren of any probative evidence to support theallegations;and that there is even no evidence that the Respondent investigated them,and following such an investigation, based its refusal to bargain upon a belief intheir truthIn the light of the whole record, I think it would be an unsound practiceto permit the Respondent to invoke the petition, without more, as the basis for itsunilateral determination that the certification was no longer binding upon it.ThusI find that the Respondent unlawfully refused to bargain with LIU on March 25,1954, concerning rates of pay, wages, hours of employment, and other conditions ofemployment; that the Respondent has since so refused to bargain; and that it therebyviolated Section 8 (a) (1) and (5) of the Act.On April 2, 1954, a few days after the refusal to bargain, Seaboardincreasedthe wages of all of the employees in the bargaining unit, withoutnegotiation orotherconsultationwith LIU.The hourly rates for female employeeswere raisedfrom 95 cents to $1.25.The hourlyrates for male employeeswere increased vari-ously from $1.15 and $1.20 to $1.35 and $1.40.The increase were made retroactiveto September 27, 1953.As LIU wasthe bargaining representativeof the employees,the grantingof theincreases,withoutconsultationwiththe union,inhibited andinterferedwith the exercise of rights guaranteed the employees by Section 7 ofthe Act, andwas a disparagementof the collective-bargaining process and tantamountto a refusal to bargain."I find thatin granting the increasewithout consultationwith LIU, the Respondent violated Section8 (a) (1) and(5) of the Act.12ItN L B B v Crompton-Ilighland.Mills,337 U S 217"Sewell testified that the increase was put into effect to bring the wages up to the levelof other citrus fruit packing housesThe purpose is immaterial because it constitutes nojustification for the failure to consult with LIU and to use the collective-bargaining processas the means of putting an increase into effect 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDOne final matter requires mention as a preface to a recommended remedy.OnSeptember 21, 1954, the Acting Regional Director entered an order, upon the jointmotion of LIU and the Packinghouse Workers, amending the certification,previouslyissued to LIU, by substituting the Packinghouse Workers for LIU as the certifiedbargaining representative of the employees in the unit.The order recites that theActing Regional Director issued a "Notice to Show Cause"on September 9, 1954,"providing that any party to the proceeding(in which the certification was issued)might, on or before September 21, 1954, show cause in writing"why the certificationshould not be amended;that Seaboard"filed an opposition to the motion . . . anddemanded a hearing";and that the Acting Regional Director,"having duly consideredthematter,"granted the motion.By force of the amendment,the General Counsel seeks an order directing theRespondent to bargain with the Packinghouse Workers. In the absence of theamendment,the General Counsel would be entitled to an order directing the Re-spondent,upon request,to bargain with LIU.At the hearing, the Respondentadvanced the contention that "the original local (LIU)was dissolved and that,therefore there could be no order effective as to any further dealings between theemployer . . . and the new organization because the new organization was not theunit [sic] elected by the workers."The contention assumes that the Acting RegionalDirector acted without lawful warrant and a proper showing of circumstances justify-ing the amendment.But the Respondent offered not a scintilla of evidence to sup-port such an assumption.In fact, there is good reason to believe that the Respondentadduced no such evidence because it has none.Thus,after stating the contentiondescribed above, counsel for the Respondent said ". . . if our contention is sub-stantiated at the proper time, we will move, if we may, to reopen this case in orderthat such evidence may be supported[sic] in this case."On that score, it waspointed out to counsel that the record of a hearing may be reopened only for goodcauseMoreover,itgoes without saying that counsel was fully aware that theprocess of subpena was available to secure the attendance of witnesses and the pro-duction of documents in order to present appropriate evidence in support of itscontention.Nevertheless,no effort was made to present any evidence to establishthat the amendment was not based on good and sufficient grounds.The General Counsel adduced no evidence concerning the reasons for the amend-ment, nor was he under any obligation to do so.The motion to amend the certifica-tion was made;the Respondent had notice of the motion and opposed it; the ActingRegional Director considered both the motion and the opposition;and entered theorder after such consideration.As an official act, his ruling is entitled to a presump-tion of regularity and legality.In the absence of any evidence that he did not havegood and sufficient reasons for his determination,itwould be improper to assumethat he acted without sufficient warrantThe Respondent has made no evidentiaryshowing of any kind in this proceeding that the Packinghouse Workers do not belongin the certification.In that setting,one is not obliged to speculate as to the reasonsfor the amendment.What one must do is to give the amendment effect,and I shall,accordingly,recommend below that the Respondent be directed to bargain, uponrequest,with the Packinghouse Workers as the representative of the employees inthe unit under the terms of the amended certification.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III,above,occurring in con-nection with the operations of the Respondent described in section I, above, havea close, intimate,and substantial relation to trade, traffic,and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices violativeof Section 8 (a) (1) and(5) of the Act,I shall recommend that it cease and desisttherefrom and take certain affirmative action designed to effectuate the policies ofthe Act.Upon the basis of the foregoing findings of fact, and of the entire record in thisproceeding,Imake the following:CONCLUSIONS OF LAW1.On April 2, 1954, and at all times material to this proceeding prior thereto,United Fresh Fruit&VegetableWorkers Union,LIU #78, CIO,was a labororganization within the meaning of Section 2 (5) of the Act. SEABOARD LEMON ASSOCIATION1392.United Packinghouse Workers of America, Local 78, CIO, was, on Septem-ber 21, 1954, and is now, a labor organization within the meaning of Section 2 (5)of the Act.3.All production and maintenance employees of Seaboard Lemon Association'sOxnard establishment, excluding all clerical employees, guards, professional employ-ees, and supervisors as defined in the National Labor Relations Act, have, at alltimes since November 13, 1953, constituted, and now constitute, a unit appropriatefor the purposes of collective bargaining within the meaning of Section 9 (b) ofthe Act.4.United Fresh Fruit & Vegetable Workers Union, LIU #78, CIO, was, onApril 2, 1954, and at all times material to this proceeding prior thereto, the exclusiverepresentative of all the employees in the aforesaid appropriate unit for the pur-poses of collective bargaining, within the meaning of Section 9 (a) of the Act.5.United Packinghouse Workers of America, Local 78, CIO, has been, sinceSeptember 21, 1954, and now is, the exclusive representative of all the employeesin the aforesaid appropriate unit for the purposes of collective bargaining, withinthe meaning of Section 9 (a) of the Act.6.By failing and refusing on March 25, 1954, and during the period thereafter,as found in section III, above, to bargain collectively with United Fresh Fruit &VegetableWorkers Union, LIU #78, CIO, as the exclusive representative of theRespondent's employees in the aforesaid appropriate unit, the Respondent has en-gaged in and is engaging in unfair labor practices within the meaning of Section8 (a) (5) of the Act.7.By granting a wage increase to its employees on April 2, 1954, as found insection III, above, without consultation with United Fresh Fruit & Vegetable Work-ersUnion, LIU #78, CIO, the Respondent engaged in unfair labor practices withinthe meaning of Section 8 (a) (5) of the Act8.By interfering with, restraining, and coercing its said employees in the exer-cise of the rights guaranteed to them in Section 7 of the Act, as found in sectionIII, above, the Respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (a) (1) of the Act.9.The aforesaid unfair labor practices are unfair labor practices affecting com-merce, within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, we hereby notify our employees that:WE WILL bargain collectively, upon request, with United PackinghouseWorkers of America, Local 78, CIO, as the exclusive representative of allthe employees in the bargaining unit described herein, with respect to rates ofpay, wages, hours of employment, or other conditions of employment, and ifagreement is reached, embody it in a signed contract.The bargaining unit is:All production and maintenance employees in our Oxnard establishment,excluding all clerical employees, guards, professional employees, and su-pervisors as defined in the National Labor Relations ActWE WILL NOT by so failing or refusing to bargain, or in any like manner,interfere with, restrain, or coerce our employees in the exercise of their rightof self-organization, to form, join, or assist any labor organization, to joinor assist United Packinghouse Workers of America, Local 78, CIO, to bargaincollectively through representatives of their own choosing, and to engage inconcerted activities for the purposes of collective bargaining or other mutualaid or protection, and to refrain from any or all of such activities except tothe extent that such right may be affected by an agreement requiring member-ship in a labor organization as a condition of employment, as authorized inSection 8 (a) (3) of the National Labor Relations Act.SEABOARD LEMON ASSOCIATION,Employer.Dated---------------- By----------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.